Rothrock, J.
The amount in controversey does not exceed’ one hundred dollars, and we have repeatedly determined, and rule 12 of this court requires, that the certificate provided for in this class of cases should set out and state the question of law which it is thought desirable should be decided by this court. The first question certified in this case is as follows: “Was the demurrer properly sustained?” The other questions are somewhat more specific, but none of them are intelligible in and of themselves, and in order to ascertain the meaning of the questions a full examination of the abstract is required. In some cases the claim has been made that the questions certified do not arise upon the record. In such cases we loot into the record to determine that question, to the end that we may not be called upon to decide mere abstract questions. But if we are required to examine the-- whole record to detefmine what questions are certified, the rule requiring the certificate to set out the questions might as well *40be repealed. We are tbe more ready to make tbis disposition of tbe case, because tbe petition upon its face is a clear case of an attempt to recover upon a parol agreement, which adds to and varies tbe terms of a written cotemporaneous contract between tbe same parties, upon tbe same subject matter.
Affirmed.